MEMORANDUM OPINION
                                            No. 04-10-00347-CR

                                   IN RE Johnathan TAYLOR, Relator

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: May 19, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 4, 2010, relator, Johnathan Taylor, filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se request for a speedy trial. Counsel

has been appointed to represent relator in the criminal proceeding pending in the trial court for

which he is currently confined. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906
S.W.2d 481, 498 (Tex.Crim.App.1995). A trial court has no legal duty to rule on a pro se

motion filed with regard to a criminal proceeding in which the defendant is represented by

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its




           1
          This proceeding arises out of Cause No. 2009-CR-7592, styled The State of Texas v. Jonathan Taylor,
pending in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.
                                                                                      04-10-00347-CR


discretion by declining to rule on relator’s pro se request. Accordingly, relator’s petition for writ

of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM


DO NOT PUBLISH




                                                -2-